I concur in the result of the prevailing opinion and with the reasoning thereof except as hereafter noted.
I have serious doubts that sufficient evidence was adduced by plaintiff to justify the submission of the question of defendant's negligence to the jury. However, the issue of negligence having been resolved by the jury in the defendant's favor, there is no need to determine that question. I have no doubt that defendant was not guilty of negligence as a matter of law.
Mr. Justice WADE has hypothesized some facts situations where it is said that defendant might be guilty of negligence as a matter of law. I expressly reserve from my concurrence any opinion as to whether or not such fact situations would involve negligence as a matter of law. *Page 452